Case 1:18-cv-15448-JHR-KMW Document 101 Filed 12/09/19 Page 1 of 5 PageID: 709
Case 1:18-cv-15448-JHR-KMW Document 101 Filed 12/09/19 Page 2 of 5 PageID: 710

     Honorable Karen M. Williams, U.S.M.J.
     December 9, 2019
     Page2



             Further, OceanFirst does not argue that the fees billed by the Cozen firm are
     unreasonable or were for services that were unnecessary in prosecuting the Company's claims.
     The Cozen firm is currently owed $168,077.35 but has agreed to continue its representation if
     it receives a partial payment of $95,000 at this time. The Cozen firm is not waiving its right
     to seek the remaining fees owed, which is eminently reasonable for any law firm.

             OceanFirst also queries whether I have asked any other interested party to come out of
     pocket to fund the litigation. The simple answer is no, and I have not asked OceanFirst to do
     so either. Instead, I have asked for authorization to make the payment from the funds that I
     receive. Further, if OceanFirst were to have first priority to the proceeds of the litigation, as it
     argues, why would another party fund the costs of recovery to OceanFirst? As I advised
     OceanFirst, the proceeds of the litigation, when realized, will be distributed in accordance with
     the rights and priorities established in this action. I have attached a proposed form of order
     that includes such relief.

            OceanFirst also appears to be seeking relief from this Court without complying with
     D.N.J. L. Civ. R. 7.1 on matters beyond the scope of the Motion and that are not before this
     Court at this time.
             At the same time, OceanFirst remains in contempt of the Receivership Order. The
     Company maintains one or more accounts at OceanFirst with significant balances. In
     accordance with paragraph 9 of the Receivership Order, I demanded that OceanFirst remit
     those funds to me. Yet, OceanFirst willfully ignored that demand and advised that it had the
     discretion not to comply with this Court's direction.
            Further, as explained in In re Kornblum & Co., 81 F.3d 280 (2d Cir. 1996) and other
     cases, there exists a dispute concerning whether any liens held by OceanFirst on the
     Company's bank accounts ( and all other assets) are superior to the PACA trust claims. Again, I
     have sought information from all parties to analyze the issue. Again, this Court has
     not made any determination on the issue.
             Notwithstanding the foregoing, the attached proposed order should alleviate all of the
     concerns raised by OceanFirst. Therefore, I respectfully request that this Court overrule the
     Objection and enter the attached proposed order. I have reached out to OceanFirst to obtain
     its consent to the attached order. As of this letter, I have not received a response.

             I thank Your Honor for your consideration in this matter.

                                            Respectfully submitted,

                                       ��
                                         For the Firm
     Attachment
     cc:   Harry M. Gutfleish, Esq., counsel to the Receiver
           Joseph M. Garemore, Esq., counsel to OceanFirst Bank, N.A.
           Nancy Isaacson, Esq., counsel to Southern Sun, LLC, et al.
           Robert Goldman, Eqs., counsel to Nanak Produce & Marketing Inc., et al.
           All parties receiving ECF notice
Case 1:18-cv-15448-JHR-KMW Document 101 Filed 12/09/19 Page 3 of 5 PageID: 711
Case 1:18-cv-15448-JHR-KMW Document 101 Filed 12/09/19 Page 4 of 5 PageID: 712
Case 1:18-cv-15448-JHR-KMW Document 101 Filed 12/09/19 Page 5 of 5 PageID: 713
